Citation Nr: 0830607	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus with bunions.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 until August 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The veteran also requested a hearing before a member of the 
Board, which a June 2008 correspondence scheduled for August 
2008.  The record indicates that the veteran reported, in a 
July 2008 correspondence, that he could not appear for his 
scheduled hearing.  As the veteran has neither submitted good 
cause for the cancellation of his hearing or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).  

The veteran's October 2004 correspondence also raised a claim 
for arthritis of the feet; however, a rating decision has not 
been provided in regards to that claim.  The evidence of 
record also raises claims of service connection for his 
hammer toes, as well as for interdigital neuromas and a 
plantar wart, which was indicated in his April 2006 VA Form 
9.  In regard to his hammer toes, a September 2007 VA 
outpatient treatment record suggested that the appellant's 
service-connected flat foot condition contributed to his 
hammer toe condition.  However, these matters are not before 
the Board because they have not been prepared for appellate 
review. Accordingly, these matters are REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran essentially contends that his bilateral pes planus 
with bunions is more severe than indicated by the 30 percent 
disability rating he currently receives.

The veteran submitted additional VA medical records in 
regards to his claim.  An April 2008 VA outpatient treatment 
record noted that the veteran reported foot pain and that the 
dorsal aspect of his left foot would become very tender.  He 
also reported that he was working, whereas his previous 
medical records indicated that he had not been working.  
Additionally, a September 2007 VA outpatient treatment record 
noted that the veteran would likely experience increased pain 
with prolonged walking and standing.  The veteran's medical 
records indicate that his disability may have increased in 
severity.  Additionally, in his April 2006 VA Form 9, he 
reported having extreme tenderness of the plantar surface and 
severe spasm of the tendo Achillis, essentially claiming 
symptoms of greater severity than found in his last VA 
examination.  A VA examination was last provided to the 
veteran in January 2005.  Thus, the Board has no discretion 
and must remand this matter for a contemporaneous VA 
examination.  See Snuffer v. Gober, 10 Vet.App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any 
pertinent medical records from the VA 
medical center in Atlanta, Georgia, 
dated since August 2004.   

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
bilateral pes planus with bunions.  The 
claims folder should be made available 
to and be reviewed by the examiner. 

Any and all indicated evaluations, 
studies and tests deemed necessary by 
the examiner should be accomplished, 
but should also specifically include 
determinations regarding whether the 
veteran's pes planus is manifested by 
marked pronation; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement; severe spasm of 
the tendo Achillis on manipulation; and 
if either of his flatfeet are improved 
by orthopedic shoes or appliances.

The examiner is requested to review all 
pertinent records associated with the 
claims file.  A clear rationale for all 
opinions should be provided, with a 
discussion of the facts and medical 
principles involved in making any 
opinions.  

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence, including 
that evidence forwarded directly to the 
Board. If the benefit sought is not 
granted, the veteran should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
